419 S.W.2d 369 (1967)
Pedro MARTINEZ, Appellant,
v.
The STATE of Texas, Appellee.
No. 40643.
Court of Criminal Appeals of Texas.
October 18, 1967.
No attorney of record on appeal for appellant.
Ogden Bass, Dist. Atty., Wallace N. Shaw, Asst. Dist. Atty., Angleton, and Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
This is an appeal from an order denying the relief prayed for after a hearing on a petition for writ of coram nobis, denominated by this Court as an application for writ of habeas corpus.
Appellant's right to appeal exists because the writ was granted, and after hearing, the relief prayed for was denied. Nichlos v. State, 158 Tex. Crim. 367, 255 S.W.2d 522, 526. While it is true that the Court denied the relief prayed for because he thought he had no legal authority to grant the same, we will for the purposes of this appeal decide from this record whether the Court erred in denying the relief prayed for. Ex parte Coleman, 157 Tex. Crim. 37, 245 S.W.2d 712, 717.
It was established at the hearing that on July 12, 1966, appellant was arrested on a complaint charging him with aggravated assault upon a minor, which offense was alleged to have occurred on July 10. On July 12, appellant executed a waiver of the services of an attorney, entered a plea of guilty and was sentenced to two (2) years in the county jail. It is from this conviction that petitioner seeks relief.
All that was shown was that he had been a model prisoner and that he had *370 plead guilty upon the assurance that he would get no more than two years. It was shown that he had a limited comprehension of the English language. It was further shown that on the day charged he had struck or slapped his 11 year old daughter. Such proof would not authorize the granting of the writ.
The judgment denying relief is affirmed.
Petitioner is not precluded by this affirmance from seeking relief by habeas corpus from the trial court or a district court if he has other grounds.